ACCEPTED
                                                                                       04-14-00592-cr
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  1/3/2015 9:27:25 PM
                                                                                        KEITH HOTTLE
                                                                                               CLERK


                              NO. 04-14-00592-CR
________________________________________________________________________
                                                                      FILED IN
                                                               4th COURT OF APPEALS
                       IN THE FOURTH COURT OF APPEALS           SAN ANTONIO, TEXAS
                             SAN ANTONIO, TEXAS                1/5/2015 9:16:00 AM
                                                                 KEITH E. HOTTLE
                                                                       Clerk
                           JOAQUIN ALBERTO DAVILA

                                     Appellant

                                         v.

                             THE STATE OF TEXAS,

                                    Appellee
___________________________________________________________________

               On Appeal from County Court No. 2, Webb County, Texas
                       Honorable Jesus Garza, Presiding Judge
                       Trial Court Cause No. 2013-CRB377-L2
________________________________________________________________________

               MOTION FOR EXTENSION OF TIME TO FILE BRIEF

___________________________________________________________________


TO THE HONORABLE COURT OF APPEALS:

       Appellant, Joaquin Alberto Davila, by and through his undersigned attorney,

hereby moves the Court for an Order extending the time to file Appellant’s Brief,

and as grounds therefor would show the Court the following:

1.    Appellant’s Brief is due on or before January 3, 2015.

2.    Appellant respectfully requests that the Court extend his current briefing

deadline of January 3, 2015, to and including January 10, 2015. There has been one
extension of time granted for the filing of Appellant’s Brief.

3.    Appellant requests an extension to January 10, 2015 for the filing of the brief

because undersigned counsel has been involved in a number of other legal

proceedings and matters that have required or will require a substantial amount of

his time. In addition, counsel has been ill for the past week and it has hindered all

work and will prevent him from completing the Appellant’s Brief before January 3,

2015. Given that, undersigned counsel has not had, and will not have, an

opportunity to properly prepare the brief on the issues in this matter by the current

deadline.

4.    Absent any more extraordinary circumstances, Appellant will not file any

further motions for extension of time to file Appellant’s Brief.

      WHEREFORE, Appellant prays that the time for filing his brief be extended

to and including January 10, 2015; and for such other and further relief as the Court

may deem to be just and proper.

                                              Respectfully submitted,

                                              /s/Omar Salinas
                                              Omar Salinas
                                              Assistant Public Defender
                                              Webb County Public Defender’s Office
                                              1110 Washington
                                              Laredo, Texas 78040
                                              Tel: (956) 523-4119
                                              Fax: (956) 523-5009
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was hand-

delivered, faxed, or forwarded through the Court’s electronic case filing system to

the Webb County District Attorney’s Office 1110 Victoria Street, Suite 401,

Laredo, Texas 78040, on January 3, 2015.



                                            /s/Omar Salinas
                                            Omar Salinas
                                            Assistant Public Defender
                                            Webb County Public Defender’s Office
                                            1110 Washington
                                            Laredo, Texas 78040
                                            Tel: (956) 523-4119
                                            Fax: (956) 523-5009